        Case 1:20-cv-10102-PGG-SN Document 12 Filed 04/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                       4/7/2021


CHRISTIAN SANCHEZ,

                                            Plaintiff,                 20-CV-10102 (PGG) (SN)

                          -against-                                              ORDER

BRACKETRON, INC.,

                                            Defendant.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

         Plaintiff filed the Complaint on December 2, 2020. ECF No. 1. Plaintiff filed proof of

service on the docket on January 26, 2021, indicating that the Defendant was served on January

8, 2021, and that the Answer was due on January 29, 2021. See ECF No. 7. On that same date

the Plaintiff requested that the Defendant be granted a 30-day extension in which to answer or

otherwise respond to the Complaint, to February 26, 2021, as the Defendant was in the process

of retaining counsel, which the Court granted. See ECF No. 8. When the Defendant failed to

Answer or otherwise respond, the Court directed the Plaintiff to file a letter indicating whether he

intended to move for default. See ECF No. 9. The Plaintiff again requested an extension on the

Defendant’s behalf, with the Court granting the extension for the Defendant to Answer or

otherwise respond by April 5, 2021. See ECF No. 10. To date, the Defendant has failed to make

an appearance, answer, or otherwise respond to the Complaint.

        Accordingly, the Plaintiff is directed to file a letter with the Court by April 9, 2021,

informing the Court whether he intends to move for default judgment or voluntarily dismiss the

case. No further extensions will be granted for the Defendant absent a showing of good cause,
       Case 1:20-cv-10102-PGG-SN Document 12 Filed 04/07/21 Page 2 of 2




and the Plaintiff is noticed that failure to take action may result in dismissal for failure to

prosecute, pursuant to Federal Rule of Civil Procedure 41(b). Motions for default judgment must

comply with Judge Gardephe’s individual rules of practice.

SO ORDERED.




Dated: April 7, 2021
       New York, New York




                                                   2
